Citation Nr: 0315178
Decision Date: 07/08/03	Archive Date: 08/07/03

Citation Nr: 0315178	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-12 027A	)	DATE JUL 08, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether a July 1964 RO rating decision, which denied 
entitlement to service connection for a neuropsychiatric 
disorder, is based on clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This matter initially came before the Board on appeal from an 
August 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC. 

On May 31, 2002, the Board promulgated a decision that 
determined that the veteran had failed to establish a valid 
claim of CUE with respect to the RO's July 1964 decision 
denying entitlement to service connection for a 
neuropsychiatric disorder. 


ORDER TO VACATE

Subsequent to the May 31, 2002 Board decision, the veteran's 
representative correctly observed that the Board had failed 
to discuss the appellant's contention that his claim for 
service connection for a neuropsychiatric disorder had 
remained open since July 1964 because the RO had failed to 
properly notify the veteran of their denial of entitlement to 
service connection for schizophrenia.   

An appellate decision may be vacated by the Board at any time 
on the request of the appellant or his representative, or on 
the Board's own motion, when there has been a denial of due 
process.  See 38 C.F.R. § 20.904(a) (2002).  Here, the Board 
erred in their May 2002 decision when it failed to address 
the veteran's contention that his claim for service 
connection for a neuropsychiatric disorder had remained open 
since July 1964 because the RO had failed to properly notify 
him of their denial.  Since the contention of finality of the 
July 1964 rating decision raised by the veteran is 
inextricably intertwined with the issue of whether a July 
1964 RO rating decision, which denied entitlement to service 
connection for a neuropsychiatric disorder is based on clear 
and unmistakable error, the Board has decided to vacate the 
prior decision.
A separate decision will be entered addressing the issue on 
appeal.


ORDER

The Board's decision of May 31, 2002, is vacated.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



Citation Nr: 0205615	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  00-12 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether a July 1964 RO rating decision, which denied 
entitlement to service connection for a neuropsychiatric 
disorder, is based on clear and unmistakable error (CUE).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC. 

In an August 1999 rating decision, the RO granted service 
connection for PTSD, evaluated as 50 percent disabling, 
effective August 9, 1999, the date of the veteran's  claim 
for service connection for PTSD.  The veteran was informed of 
the RO's decision that same month.  In March 2000, the 
veteran requested an increase in his service-connected PTSD.  
In a June 2000 rating decision, the RO assigned a 70 percent 
evaluation to the service-connected PTSD, effective March 3, 
2000.  The veteran disagreed with the 70 percent evaluation.  
In a September 2000 rating decision, the RO assigned a 100 
percent schedular rating to the service-connected PTSD, 
effective August 9, 1999.  The award of 100 percent for the 
service-connected PTSD is considered a full grant of the 
benefits sought on appeal.  Therefore, the only issue 
remaining for appellate review is the one listed on the front 
page of this decision.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  In an unappealed July 1964 rating decision, the RO denied 
entitlement to service connection for a neuropsychiatric 
disorder, then diagnosed as schizophrenia.  

3.  The RO's determination was consistent with the evidence 
of record, and correct application of law extant, at the time 
of the July 1964 rating action.
4.  There is no undebatable error of fact or law in the July 
1964 rating decision that would change the outcome.


CONCLUSION OF LAW

The veteran has not raised a legally sufficient claim of CUE.  
38 U.S.C.A. 
§ 5109A (West Supp. 2001); 38 C.F.R. § 3.105(a) (2001); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 
3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, it is noted that the 
nature of a CUE claim requires a determination as to whether 
clear and unmistakable error existed in a prior decision 
based on a review of the law and evidence which was before 
the rating board "at that time".  38 C.F.R. § 3.104(a)(2001).  
The Board concludes that the discussions in the rating 
decisions, the statement of the case, the veteran's testimony 
before the undersigned Board Member in January 2002, and in 
letters sent to the appellant from the RO during the course 
of the appeal have in effect informed him of the information 
and evidence that would needed to substantiate his claim and 
comply with VA's notification requirements.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's CUE claim and 
that no further action is necessary to meet the requirements 
of the VCAA.



VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Factual Background

The evidence which was of record at the time of the July 1964 
decision, wherein the RO denied entitlement to service 
connection for a neuropsychiatric disorder, then diagnosed as 
schizophrenia is reported in pertinent part below.

The record shows that in December 1963, a claim for service 
connection for a nervous disorder which had its onset in 
active service was filed on behalf of the veteran by a VA 
representative at St. Elizabeth's hospital in Washington, DC, 
where the veteran was an inpatient at that time.  At the time 
the claim was filed in December 1963, service medical records 
showed that in April 1951, the appellant was admitted to a 
hospital in Korea and that a diagnosis of combat exhaustion 
was entered.  The veteran was described as retarded, detached 
and dull with a monotonous voice.  He "detailed rambling 
areas of combat experience leading up to twice to cracking 
up."  Disposition was returned to duty and was placed on a 
profile "S-3 for three months."  In July 1951, the veteran 
was seen for nerves and a diagnosis of anxiety neurosis was 
entered.  In August 1951, the veteran was again seen for 
nerves and an inability to sleep at night and tolerate 
crowds. 

In early November 1951, the veteran was admitted to the 
hospital, and a diagnostic impression of depressed was 
recorded.  A few days later in November 1951, a 
psychiatrist's note reflects that the veteran had not 
demonstrated any psychotic reaction.  A diagnosis of 
emotional instability reaction was entered.  The veteran was 
discharged and returned the same day to the hospital.  A 
diagnosis of emotional instability reaction was entered.  Two 
days later, the veteran experienced an episode of 
uncontrollable behavior in which he superficially cut his 
left index finger.  The psychiatrist's impression was again 
emotional instability reaction.  The veteran was returned to 
duty.  A separation physical examination report, dated in 
August 1953, reflects a notation of mild anxiety reaction.  

Also of record at the time the veteran's representative filed 
the claim for a nervous disorder in December 1963, was a 
private medical report, submitted by St. Elizabeth's 
Hospital.  A review of this report reflects that the veteran 
had initially been admitted to D.C. General Hospital for 
mental observation on a voluntary basis on November 3, 1963.  
At that time, he was noted to have been extremely anxious 
about his impulsivity and aggressive tendencies.  It was 
indicated that the veteran had been assaultive for many years 
and that he had been unable to exercise enough self-control 
to avoid conflict with his family and friends.  On admission 
to St. Elizabeth's Hospital on November 25, 1963, the veteran 
was alert, well oriented in all spheres, and memory and 
concentration were found to have been intact.  There was no 
loosening of associations and no evidence of any affective 
disorder.  There was no pathological symptomatology elicited.  
The veteran's history was indicative of a behavior disorder.  
Physical examination was essentially within normal limits 
except that the veteran was slightly hypotensive.  A 
diagnosis of acute undifferentiated type schizophrenic 
reaction was entered.  

Laws and Regulations

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of CUE. Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2001).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Thus, a clear and unmistakable 
error must be outcome determinative.  Yates v. West, 213 F.3d 
1372 (Fed. Cir. 2000).

The Court has established a three-part test to determine 
whether CUE is present in a prior determination; (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied;

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and,

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).

In reference to part (3) of the Russell test, the Board 
stresses that the evidence that was not of record at the time 
of the decision cannot be used to determine if CUE occurred.  
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); see 
Porter v. Brown, 5 Vet. App. 233 (1993).  As for VA medical 
records in particular, the constructive-notice-of-records 
rule established in Bell v. Derwinski, 2 Vet. App. 611 
(1992), is inapplicable to a claim of CUE in RO decisions 
rendered prior to Bell because Russell requires only that the 
"law that existed at the time" of the prior final 
adjudication be considered.  Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. App. 
at 44-45.  Where a claimant fails to reasonably raise a CUE 
claim as set forth above, there is no requirement to address 
the merits of the issue.  Fugo, 6 Vet. App. at 45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

Analysis

The veteran did not file an appeal within one year of the 
notification of the July 7, 1964 rating decision at issue.  
Therefore, this decision became final and will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).  Thus, 
based on the above, in order to find that the July 1964 
rating decision was clearly and unmistakably erroneous, it 
must be concluded that the evidence of record at the time 
that decision was rendered was such that the only possible 
conclusion based on the available evidence of record was that 
service connection should have been granted for a 
neuropsychiatric disorder, then diagnosed as schizophrenia.  
CUE requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

At the time of the July 1964 rating decision, governing law 
and regulations provided that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. § 331 
(1964); 38 C.F.R § 3.303 (1964).  Service incurrence will be 
presumed for certain chronic diseases, including psychoses, 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C. §§ 301, 312, 313 (1964); 38 C.F.R. 
§§ 3.307, 3.309 (1964).  

Turning to the first element of CUE, a review of the evidence 
of record at the time of the July 1964 rating decision shows 
that the correct facts, as they were known at that time, were 
before the adjudicator.  The veteran's service medical 
records appeared complete at that time, and the veteran has 
not alleged that there were additional service medical 
records that were not before the rating board.  In addition, 
in making their determination in July 1964, the RO reviewed 
the veteran's clinical findings noted in his service medical 
records and post-service hospitalization report.  

The veteran does not agree with the conclusion the RO's 
decision reached in July 1964.  However, the argument raised 
by the moving party relates to weighing and interpreting the 
evidence by the RO in 1964.  This argument represents a 
clear-cut example of a disagreement as to how the evidence 
was interpreted and evaluated, and as such, cannot constitute 
a basis for a finding of CUE.  See 38 C.F.R. § 20. 
1403(d)(3); see also Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  There has been no demonstration that the RO 
incorrectly applied the statutory or regulatory provisions 
extant at that time to the correct facts, as they were known 
at the time.  In this regard, at the time of the RO's 
decision in July 1964, there was no competent medical 
evidence which established an etiological relationship 
between the clinical findings of combat exhaustion and 
emotional instability reaction noted during the appellant's 
period of active service and the post-service diagnosis of 
schizophrenia in 1963.  In addition, as the first post-
service evidence of any psychiatric disorder was not until 
1963, there was no basis on which to award service connection 
on a presumptive basis.  In fact, in making their 
determination in July 1964, the RO noted that the inservice 
diagnosis of emotional instability reaction was a 
constitutional or developmental abnormality which was not a 
recognized disability under the law and which was unrelated 
to the post-service diagnosis of schizophrenia in 1963. 

In making their determination in July 1964, the RO determined 
that provisions of 38 C.F.R. § 3.303(c) (1964) exclude 
congenital defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
There has been no demonstration that the RO incorrectly 
applied the statutory or regulatory provisions extant at that 
time to the correct facts, as they were known at the time.

A VA General Counsel's opinion established a new basis for 
entitlement to service connection for diseases of congenital, 
developmental, or familial (or hereditary) origin.  
VAOPGCPREC 1-85 (subsequently issued as VAOPGCPREC 82-90), 
affirmed and updated in VAOPGCPREC 8-88) (subsequently issued 
as VAOPGCPREC 67-90) was issued initially in 1985.  The VA 
General Counsel, in a precedent opinion binding on the VA 
under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, reasoned that 
the term "disease" in 38 U.S.C.A. §§ 1110 and 1131 and the 
term "defect" in 38 C.F.R. § 3.303(c) are mutually exclusive, 
and concluded that service connection may be granted for 
diseases, but not defects, of a congenital, developmental, or 
familial origin.  VAOPGCPREC 82- 90 (originally issued as 
VAOPGCPREC 1-85).  The opinion advised that when a disease is 
of a congenital nature, VA adjudicators are justified in 
finding that such disease preexisted service, but that in 
cases where the disease is first manifest in service, 
guidance from medical authorities may be necessary regarding 
the actual time of inception.  Typically in these cases, 
entitlement to service connection should turn on the question 
of whether manifestations of the disease in service 
constituted "aggravation" of the condition.  That question 
must be resolved by applying the same stringent legal 
standards that are applicable in cases involving acquired 
disabilities.  Monroe v. Brown, 4 Vet. App. 513 (1993).

The two precedential General Counsel opinions, VAOPGCPREC 67- 
90 and 82-90, were issued in July 1990.  The first was a re- 
issue of General Counsel Opinion 8-88, and the second was a 
re-issue of General Counsel Opinion 1-85, issued in 1988 and 
1985, respectively.

The Board must point out that neither of these opinions 
existed at the time of the original denial of service 
connection for a neuropsychiatric disorder, then diagnosed as 
schizophrenia in 1964.  The foregoing General Counsel 
Opinions were issued after the 1964 rating decision which is 
being collaterally attacked on the basis of CUE.  Thus, these 
opinions cannot be a basis for CUE in the 1964 RO decision.  

In view of the foregoing, the Board determines that the July 
1964 rating decision finding that the veteran's 
neuropsychiatric disorder, then diagnosed as schizophrenia 
was not related to clinical findings noted during active 
service, after weighing the evidence of record in conjunction 
with the then extant law, was not an "undebatable" error.  
Russell, 3 Vet. App. at 313 (defining CUE as an error that is 
"undebatable," in that "reasonable minds could only conclude 
that the original decision was fatally flawed").  As the July 
1964 rating decision was supported by the evidence and law 
then of record, it was not the product of CUE.

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).






ORDER

The July 1964 rating decision denying service connection for 
a neuropsychiatric disorder, then diagnosed as schizophrenia 
was not the product of CUE, and thus the veteran's appeal is 
denied.



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

